Citation Nr: 1102595	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-36 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including as secondary to service-connected spinal 
meningitis.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



WITNESSES AT HEARINGS ON APPEAL

Veteran and J. O.






ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to March 
1966.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for 
mental instability.  In May 2009, the Veteran testified at a 
hearing before the undersigned Veterans Law Judge.  In September 
2009, the Board remanded this case.  

The Veteran's VA treatment records and VA examination report 
indicate that he has been diagnosed with a depressive disorder, 
not otherwise specified, and a phase of life problem, including 
Cluster B personality traits, and has been treated for depression 
symptoms and quality of life issues.  In Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the issue 
is characterized as appropriate on the front page of this 
decision.  


FINDING OF FACT

An acquired psychiatric disorder is not attributable to service 
and is not etiologically related to service-connected spinal 
meningitis.

CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or aggravated 
in active service and is not proximately due to, the result of, 
or aggravated by the service-connected spinal meningitis 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2010); 38 C.F.R. §§ §§ 3.303, 3.304, 3.310(a) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide.  38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the Veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  An RO letter dated in April 2007 informed the Veteran of 
all three elements required by 38 C.F.R. § 3.159(b), as stated 
above.  The letter also notified the Veteran that that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded, in compliance 
with Dingess.

Regarding the duty to assist, VA also fulfilled its duty to 
obtain all relevant evidence with respect to the issue on appeal.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service 
treatment records, VA medical treatment records, and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, relevant 
to the issue decided herein, is available and not part of the 
claims file.  The Veteran was also afforded VA examinations and a 
VA medical expert opinion (VHA opinion) was obtained.  38 C.F.R. 
§ 3.159(c)(4).  The medical evidence, particularly the VHA expert 
opinion, is adequate as the claims file was reviewed, the 
examiner reviewed the pertinent history, provided findings in 
sufficient detail, and provided rationale.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 
38 C.F.R. § 3.326.  

The Board notes that the Veteran recently submitted a copy of an 
internet article titled "Complications of Meningitis," and he 
did not waive initial RO review of this article.  However, there 
is no prejudice in the Board initially reviewing this article 
because it contains information which is cumulative of a prior 
internet article that he submitted, titled, "Spinal 
Meningitis," which states that one of the symptoms of spinal 
meningitis is a mental status change and that one of the 
complications of this condition is brain damage.  That article 
was subject to initial RO review.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).


Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, psychosis will be presumed to have been incurred in 
or aggravated by service if it had become manifest to a degree of 
10 percent or more within one year of a veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The Court has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disease or injury.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  There must be medical evidence of 
a current disability; evidence of a service-connected disability; 
and medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

With regard to the matter of establishing service connection for 
a disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims ("the Court") has held that there 
must be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by or 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Additionally, when 
aggravation of a nonservice-connected disability is proximately 
due to or the result of a service connected condition, such 
disability shall be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted above, 
addressed the subject of the granting of service connection for 
the aggravation of a nonservice-connected condition by a service-
connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the regulation 
provides that:

Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before 
the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. Part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) 
(2010)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen decision, 
the regulatory amendment effectively resulted in a change in the 
law.  This analysis is not correct.  Rather, the overall 
intention of the amendment to 38 C.F.R. § 3.310(b) was to 
implement the Allen decision, the amended 38 C.F.R. § 3.310(b) 
clearly institutes additional evidentiary requirements that must 
be satisfied before aggravation may be conceded and service 
connection granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 
38 U.S.C. § 501 as the supporting authority, and not Allen.  See 
71 Fed. Reg. 52,744-45 (Sept. 7, 2006).  

A review of the regulatory comments make clear that, ultimately, 
it is the Veteran's responsibility to support his or her claim by 
providing evidence of the baseline level of severity, and that it 
is not enough merely that an examiner concludes that there is 
"aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  In sum, 
38 C.F.R. § 3.310(b) appears to place substantive evidentiary 
restrictions on a veteran before aggravation may be conceded, and 
these restrictions appear to have no basis in the Allen decision 
itself.  

In this case, the Veteran's claim was filed after the effective 
date of the revised regulation (October 10, 2006).  

Further, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) competent evidence of a nexus between the 
service-connected disease or injury and the current disability.  
See Wallin.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The Veteran served on active duty from February 1964 to March 
1966.  The service treatment records confirm that the Veteran was 
diagnosed with nervousness on February 24, 1965, overt anxiety on 
February 1, 1966, depression on February 26, 1966, and emotional 
instability (narcotic usage) on March 1, 1966.I  n regard to his 
depression diagnosis, a February 28, 1966, treatment note 
indicated that the Veteran had been observed for possible drug 
addiction, but no such disease was found to be present and the 
psychiatrist instead thought that the Veteran was depressed.  The 
Veteran's February 1966 separation examination noted signs of 
overt anxiety.

Post-service, a VA treatment noted dated in February 1969, three 
years following separation from service, indicates that the 
Veteran was diagnosed with schizoid personality, drug addiction 
(heroin, marijuana, and barbiturates), and alcoholism.  

Upon VA hospitalization in May 1988, the Veteran was diagnosed as 
having inhalant dependence and an anti-social personality 
disorder.  He was again hospitalized for treatment of 
polysubstance abuse from June to July 1988.

The Veteran began seeking regular VA psychiatric treatment in 
April 2006, when he was noted to have a history of intermittent 
depression and alcohol abuse, in remission for 17-18 years.  The 
doctor stated that the Veteran would benefit from psychological 
intervention to address quality of life issues and depression.  
The doctor also diagnosed him with a depressive disorder, not 
otherwise specified, and alcohol dependence in sustained 
remission.  During treatment in June 2006, the Veteran reported 
that he began drinking heavily and using Heroin during service, 
and was subsequently discharged.  He also stated that, following 
separation from service, he continued to abuse alcohol until 
1988, but has been sober since that time.  A December 2006 
treatment note indicates that the Veteran continued to show signs 
of depression manifested by tearfulness and low self esteem.  
Subsequent VA treatment records indicate that the Veteran has 
continued to receive VA psychiatric treatment for his history of 
depression and history of alcohol abuse, and began group therapy 
to address behavioral and life issues in relation to cardiac 
rehabilitation in April 2007. 

The Veteran was afforded a VA psychiatric examination in February 
2007.  At the outset of the examination report, the examiner 
indicated that she had reviewed the Veteran's claims file, noting 
his inservice psychiatric hospitalization in February 1966 and 
his reports of in-service drug and alcohol abuse.  The Veteran 
reported that he first began using alcohol after his discharge 
from the hospital from treatment for spinal meningitis, but 
indicated that he had been abstinent from alcohol since 1988.  
The examiner reported that the Veteran had daily psychiatric 
symptoms and diagnosed him with a phase of life problem, 
including alcohol dependence in sustained full remission, 
nicotine dependence in early full remission, and cluster B 
personality traits, noting narcissistic and antisocial behavior.  
The examiner went on to state that the Veteran's inservice 
psychiatric problems were likely drug-related/induced and that 
his alcoholism, which was caused by his anxiety about going to 
Vietnam, became a coping mechanism that he used for years 
thereafter, causing him emotional and physical problems.

In February 2007, the Veteran was afforded a VA brain and spinal 
cord examination.  The examiner noted that the Veteran had been 
diagnosed with spinal meningitis in March 1964.  The examiner 
also reported that the Veteran had psychiatric manifestations 
related to his history of spinal meningitis, but did not specify 
what these manifestations were.  

At his October 2007 RO hearing, the Veteran reported that he 
began making bad decisions and having social problems right after 
his inservice treatment for spinal meningitis.  

At his May 2009 Travel Board hearing, the Veteran reported that 
he did not have problems with anxiety prior to service and did 
not have any psychiatric problems until after having spinal 
meningitis during service.  He stated that he had joined the 
military voluntarily and had not been afraid of being sent to 
Vietnam.  

The Veteran was afforded a VA psychiatric examination in March 
2010.  The examiner stated that the Veteran's depressive disorder 
was not caused by or a result of military service or service-
connected spinal meningitis.  The opinion was reportedly based on 
the Veteran's military records, review of the claims folder, 
treatment records, clinical evaluation, review of recent 
research, and DSM IV diagnostic criteria.  

In sum, the 2007 VA psychiatric examination suggested that a 
psychiatric disorder was related to anxiety surrounding the 
Veteran going to Vietnam.  However, the Veteran later denied in 
his hearing that he did not have problems with anxiety prior to 
service and did not have any psychiatric problems until after 
having spinal meningitis during service.  He stated that he had 
joined the military voluntarily and had not been afraid of being 
sent to Vietnam.  

The 2007 VA brain examination stated that the Veteran's 
psychiatric manifestations related to his history of spinal 
meningitis, but did not specify what these manifestations were.  
Thus, the findings were incomplete.  

The subsequent 2010 VA examination stated that the Veteran's 
depressive disorder was not caused by or a result of military 
service or service-connected spinal meningitis.  The opinion was 
reportedly based on the Veteran's military records, review of the 
claims folder, treatment records, clinical evaluation, review of 
recent research, and DSM IV diagnostic criteria.  However, a 
review of this examination did not provide complete rationale.  

The Veteran, as noted, has submitted internet information.  This 
information states that one of the symptoms of spinal meningitis 
is a mental status change and that one of the complications of 
this condition is brain damage.  Medical treatise/internet 
evidence can provide important support when combined with the 
pertinent opinion of a medical professional.  Similarly, medical 
treatise evidence could "discuss [] generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least a plausible causality based upon 
objective facts."  Mattern v. West, 12 Vet. App. 222, 229 
(1999); Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 
11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  In this 
case, although the internet evidence shows that spinal meningitis 
can cause mental status changes or brain damage, the medical 
evidence of record was in conflict as to whether the Veteran has 
psychiatric or mental issues related to his meningitis.  As noted 
above, the evidence was incomplete and conflicting.  

As such, in light of the internet evidence, the Veteran's 
assertions, and the conflicting and incomplete medical evidence, 
the Board previously determined that a VHA medical expert opinion 
was warranted.  The Board requested opinion on the following 
question:

Is it at least as likely as not (50 percent or greater 
probability) that any current psychiatric disorder had its 
clinical onset during active service or is related to any 
in-service disease, event, or injury?  In providing this 
opinion, please acknowledge the Veteran's in-service 
treatment for extreme anxiety, depression, and emotional 
instability, as well as his reports of a continuity of 
symptomatology since service.  

If the answer to the above question is negative, please 
provide an opinion as to whether it is at least as likely 
as not that the Veteran's service-connected spinal 
meningitis either (a) caused, or (b) aggravated any current 
psychiatric disorder.

Please provide complete rationales for all opinions and 
conclusions reached, citing the objective medical findings 
leading to the conclusions.

The VHA expert opinion was rendered in September 2010.  He 
reviewed the medical records in detail and discussed them.  In 
his assessment, he indicated that the Veteran had spinal 
meningitis for up to 2 weeks at the first of his tour with the 
military.  He went on to complete a tour as a clerk serving in 
Korea and had major problem with Article 15's and being AWOL as 
well as substance over the course of that tour.  His report of 
active substance abuse during that tour varied, but in multiple 
subsequent histories, it was noted that he was abusing substances 
as far back as 1965, which would mean that he was abusing 
substances when he was hospitalized on active duty and the 
diagnosis of depression was fist considered.  The VHA expert 
noted that there was no documentation that he was treated for 
ongoing depression or ongoing anxiety, although anxiety was noted 
at the time of his discharge physical.  It was at this time, 
however, that he had been facing Article 15's and he was abusing 
Heroin and other substances of abuse.  

In several admissions in his years of substance abuse that went 
back to his teenage years reflected his report that he began 
using inhalants as a teen.  He had trouble with severe substance 
abuse up through 1988 and he was a polysubstance abuser.  In his 
records of admission for substance abuse, depression was not 
mentions.  Although he was noted to have transient psychotic 
symptoms on several occasions related to his substances of abuse.  
RP was note noted to have cognitive impairment that lasted beyond 
intoxication during the detoxification admissions that were 
documented, and none of the mental status examinations, including 
the most recent examination, had there been clinically diagnosed 
cognitive impairment and neurological symptoms secondary to his 
spinal meningitis were not noted.  

In reviewing the records, a definitive diagnosis of depression 
was not made while he was active duty and a diagnosis of 
depression or anxiety disorder was not present on his separation 
from the military.  It was noted that he was anxious, but he had 
ample reasons to be anxious due to his ongoing substance abuse 
and pending separation from the military.  He had a period of 
approximately 20 years after stopping substance abuse in 1988 
where depression and anxiety were not a major problem and 
apparently did not require treatment.  He received a diagnosis of 
depression after approximately 2005 when he was having difficulty 
maintaining employment with physical problems, such as cardiac 
disease and more recently, a stroke.  These were major stressor 
and limitors of ability to maintain employment.  He actually 
stopped employment because of such problems, not because of 
depression or anxiety and the record contains no convincing 
documentation that he had depression and anxiety requiring 
ongoing maintenance of medications.  

In his most recent examination dated March 2010, the Veteran was 
not on medications.  He had no depressive somatic symptoms such 
as insomnia or appetite disturbance.  His symptoms were minimal.  
He had no depressive vegetative symptoms such as appetite 
disturbance, insomnia, and no symptoms that would normally be 
treated with medications.  His treatment for depression over the 
years apparently had consistently mainly of group and individual 
psychotherapy provided by a psychologist.  

In conclusion, having reviewed all of the available records which 
included the Veteran's testimony, his treatment records, and 
rating evaluations, based on the examiner's knowledge of 
psychotherapy as a board certified psychiatric and addiction 
psychiatrist and addiction medicine practitioner, and extensive 
experience as a VA psychiatrist, and knowledge of DSM-IV 
diagnostic criteria, this examiner concluded that the Veteran's 
record does not contain documentation of a depressive disorder 
which began while on active duty and continued to the present 
time.  The record, in fact, documents that substance abuse was 
his primary problem while on active duty up through the 1980s and 
that the Veteran had a period of approximately 18 years when 
psychiatric problems were not manifest.  The psychiatric 
problems, which consist mainly of mild depression and anxiety, 
have been apparent only since approximately 2005, when he had to 
stop work after he developed cardiac problems and more recent 
limitation of his activities of daily living and ability to live 
independently.  

The examiner stated that he was also requested to address the 
question of whether or not the Veteran's spinal meningitis had 
been a factor in his psychiatric disorder.  The VHA expert stated 
that the record would indicate that the Veteran apparently 
recovered without problems from spinal meningitis and with the 
course of his psychiatric disorder as previously described, there 
was no evidence that the spinal meningitis resulted in an ongoing 
psychiatric disorder or played a factor in his current mild 
psychiatric symptoms, which appeared to be more related to 
physical disabilities and physical problems.  

In sum, the VHA expert stated that he had reviewed the available 
records and concluded that spinal meningitis did not play a role 
in the evolution of the current psychiatric problems and that the 
psychiatric problems did not manifest while on activity duty and 
were no pervasive over the Veteran's life to approximately 2005 
when he was required to retire due to the new onset of cardiac 
and other physical problems.  While on active duty through 1988, 
substance abuse did appear to be a major problem and was the most 
likely explanation for any psychiatric symptoms and the variable 
symptoms that were observed over these years.  He had a period of 
at least 18 years after stopping substance abuse when the 
psychiatric problems were not apparent.  

The Veteran contends that he has an acquired psychiatric disorder 
as a result of his military service and/or his service-connected 
spinal meningitis.  Specifically, he asserts that his extreme 
anxiety, depression, and emotional instability, which were first 
treated during service after having been diagnosed with spinal 
meningitis, have continued since and were therefore causally 
related to his military service and/or his service-connected 
spinal meningitis.  As noted, in support of this contention, the 
Veteran has submitted internet evidence which states that one of 
the symptoms of spinal meningitis is a mental status change and 
that one of the complications of this condition is brain damage.  

Service connection is in effect for spinal meningitis, which 
first manifested during service in April 1964.  

Competent lay evidence may establish the presence of observable 
symptomatology and, in certain circumstances, it may provide a 
basis for establishing service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may 
be competent to provide the diagnoses of simple conditions, such 
as a broken leg, they are not competent to provide evidence on 
more complex medical questions beyond simple observations.  
Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also v. 
Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). (recognizing that 
in some cases lay testimony "falls short" in proving an issue 
that requires expert medical knowledge); Waters v. Shinseki, 601 
F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay 
belief that his schizophrenia aggravated his diabetes and 
hypertension was not of sufficient weight to trigger the 
Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be 
mistaken or lacking credibility, the Board may reject it as 
unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).  The Board may find a lack of credibility in, 
for example, conflicting medical statements or witness biases.  
Id at 1337.  The lack of contemporaneous medical evidence is also 
relevant; however, the mere lack of such evidence may not 
constitute the sole basis for discrediting the lay evidence.  Id.  

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Veteran is also competent to report what comes to 
him through his sense; symptomatology which is observable and 
identifiable by lay people represented competent evidence, such 
as varicose veins which "may be diagnosed by their unique and 
readily identifiable features."  Barr; see also Layno v. Brown, 
6 Vet. App. 465 (1994).   In Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that under 
section 1154(a), lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when: a layperson is 
competent to identify the medical condition; the layperson is 
reporting a contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See also Jandreau.  

The Veteran is competent to report that he had psychiatric 
symptoms, such as depression or anxiety.  However, the etiology 
of his psychiatric symptoms involves a complex medical 
assessment.  Although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the Veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert.  In fact, this case was so complicated due to the 
psychiatric symptoms during service, the drug abuse issues, and 
the diagnosed spinal meningitis, that an expert medical opinion 
was needed.  The Veteran is simply not competent to provide such 
an opinion based on his complicated medical background.  

The medical opinions of record are all considered to be competent 
as they were provided by medical professionals.  However, the 
Board must weigh the credibility and probative value of the 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).  
The Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it pertains 
to obtaining an overview of a veteran's medical history, is not a 
requirement for private medical opinions.  A review of the claims 
file by a VA examiner, without more, does not automatically 
render the VA examiner's opinion competent or persuasive since 
the claims file is a tool to assist in familiarity for the 
physician with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as  there are other 
means by which a physician can become aware of critical medical 
facts, such as a history of treating a veteran for an extended 
period of time and/or reviewing pertinent medical literature.  
The relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  

Thus, when VA refers to facts obtained from review of the claims 
file as a basis for crediting one expert opinion over another, it 
is incumbent upon VA to point out those facts and explain why 
they were necessary or important in forming the appropriate 
medical judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the process 
of formulating a medically valid and well-reasoned opinion.  The 
Court further held that a medical opinion that contains only data 
and conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  

The failure of the physician to provide a basis for his or her 
opinion goes to the weight or credibility of the evidence.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The 
Court has further recognized that a mere statement of opinion, 
without more, does not provide an opportunity to explore the 
basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

Reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The 
Board may reject a medical opinion that is based on facts 
provided by the Veteran that have been found to be inaccurate 
because other facts present in the record contradict the facts 
provided by the Veteran that formed the basis for the opinion.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  As such, 
this medical opinion it is of little probative value.  

In this case, as noted above, the 2007 and 2010 medical opinions 
were incomplete in their rationale or not based entirely on the 
Veteran's accurate history.  As previously explained, this was 
one of the bases that the Board sought a medical expert opinion.  
The VHA expert provided an assessment that the current 
osteoarthritis diagnosis was related to the aging process and not 
to military service.  The Board finds this expert opinion more 
probative than the others because it is well reasoned, detailed, 
consistent with other evidence of record, and included an access 
to the accurate background of the Veteran.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness and 
detail of the opinion.)  The VHA expert provided the most 
thorough review of the Veteran's background as outlined above.  
He discussed the inservice findings, the drug abuse issues, and 
the post-service symptoms and diagnoses.  This opinion is 
comprehensive and exhaustive.  Therefore, it is being afforded 
the most probative value.  

In sum, the most probative evidence establishes that the 
Veteran's psychiatric disability did not originate during service 
and is unrelated to service-connected spinal meningitis.  

To the extent that the Veteran may contend that drug addiction 
began during service, direct service connection may be granted 
only when a disability was incurred or aggravated in line of 
duty, and not the result of a veteran's own willful misconduct; 
or, for claims filed after October 31, 1990, not the result of 
abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  An injury or 
disease incurred during active military, naval, or air service 
shall not be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol or drugs 
by the person on whose service benefits are claimed.  For the 
purpose of this paragraph, alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any one 
time, sufficient to cause disability to or death of the user; 
drug abuse means the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the intentional 
use of prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances other 
than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 
3.301(d); see also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  VA's 
General Counsel has confirmed that direct service connection for 
a disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits for 
claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 
(1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).  
Thus, such a claim for service connection must fail.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken them 
into account in providing a diagnosis.  See Cohen.  

Accordingly, service connection is not warranted.  The evidence 
in this case is not so evenly balanced so as to allow application 
of the benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
preponderance is against the Veteran's claim, and it must be 
denied.


ORDER

Service connection for an acquired psychiatric disorder, 
including as secondary to service-connected spinal meningitis, is 
denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


